DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 710a (page 11, line 16) and 810 (page 12, line 24).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 108 (Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 
The drawings are objected to because of the following informality: Fig. 1, step 106, it fails to provide “yes” in this step.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 3, paragraph [0017], line 1, “104” should be “106”.
Page 3, paragraph [0017], line 2, “106” should be “108”.  
Page 3, paragraph [0017], the specification fails to describe the result/step if the first and second scalings are the same.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
a.	Claim 1, line 4, “the photoconductor” should be “the charged photoconductor”.
b.	Claim 1, line 5, “the photoconductor” should be “the charged photoconductor”.
Claim 1, line 7, “the photoconductor” should be “the charged photoconductor”.
Claim 1, line 8, “the photoconductor” should be “the charged photoconductor”.
Claim 1, line 9, “the photoconductor” should be “the charged photoconductor”.
Claim 6, line 2, “a charged” should be “the charged”.
Claim 7, line 4, “a charged” should be “the charged”.
Claim 7, line 13, “a charged” should be “the charged”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claim 2 is considered to be indefinite because it is unclear whether “the scaling” (line 3) is the first scaling or the second scaling.
b.	Claim 3 is considered to be indefinite because it is unclear whether “the power level” (line 1) is the first power level or the second power level.
c.	Claim 4 is considered to be indefinite because it is unclear whether “the power level” (line 1) is the first power level or the second power level.
d.	Claim 5 is considered to be indefinite because it is unclear whether “the power level” (lines 1, 2 and 3) is the first power level or the second power level.
e.	Claim 7 is considered to be indefinite because it is unclear whether “the first print agent” (line 6) is “the first print agent pattern” (see claim 1, line 4) or “a first print agent”.

g.	Claim 7 is considered to be indefinite because it is unclear “a photoconductor” (line 8) is the charged photoconductor (claim 7, line 4) or another photoconductor.
h.	Claim 7 is considered to be indefinite because it is unclear whether “the second print agent” (line 15) is “the second print agent pattern” (see claim 1, lines 8-9) or “a second print agent”.
i.	Claim 7 is considered to be indefinite because it is unclear whether or not “the second print agent” (line 17) is “the first print agent pattern”.
Claim 7 is considered to be indefinite because it is unclear “a photoconductor” (line 8) is the charged photoconductor (claim 7, line 4), the photoconductor (claim 7, line 8) or another photoconductor.
Claim 10 is considered to be indefinite because it is unclear whether “the light source” (line 4) is the entire or a part of the plurality of light sources (see line 3).
Claim 11 is considered to be indefinite because it is unclear whether “the light source” (line 2) is the entire or a part of the plurality of light sources (see claim 10, line3).
Claim 13 is considered to be indefinite because it is unclear whether “the light source” (line 3) is the entire or a part of the plurality of light sources (see claim 10, line3).
Claim 15 is considered to be indefinite because it is unclear whether “the light source” (line 2) is the entire or a part of the plurality of light sources (see claim 10, line3).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuta (US Pat. Pub. No. US 2011/0298884 A1; cited in IDS filed 3/12/2019).
Regarding claim 8, Furuta discloses a print apparatus scanning assembly (Fig. 2) comprising: a write head comprising a laser array (paragraphs [0063] and [0074]; Figs. 2 and 3A); a moveable mirror (polygon mirror) 405, wherein the moveable mirror 405 is to control a position of a scan of light from the write head on a photoconductive surface 408 of a printer 1A (paragraphs [0066]-[0067]; Figs. 1 and 2); a control system (CPU) 105, wherein the control system 105 is to: determine a scaling to be applied to each separation of printed image; and 
Regarding claim 9, Furuta discloses in which the laser array comprises at least one linear laser array, and the control system 105 is to determine a power level of light emitted by each laser based on a function which varies according to a distance of the laser from a centre of the linear laser array (paragraphs [0121]-[0123]); Figs. 17 and 18).
Allowable Subject Matter
Claims 1 and 6 are allowable over the prior art of record; however, it is found to be objectionable for the reasons specified above.
Claims 2-5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “determining a second scaling to be applied to a second print operation, the second print operation comprising selectively removing charge from the charged photoconductor by irradiating the charged photoconductor in a plurality of scans, forming a second print agent pattern on the charged photoconductor and delivering the second print agent pattern to the substrate; and

b.	Independent claim 10 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “the light sources are to selectively remove charge from the photoconductor according to a predetermined pattern” and “the control apparatus is to control the movable mirror so as to provide a scan-to-scan spacing which is dependent on a scaling associated with a separation being printed”.
Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikari (US Pat. Pub. No. US 2017/0060020 A1) discloses a print apparatus comprising: a photoconductor; a write head comprising a plurality of light sources; a movable mirror; and a derivation unit configured to derive a scanning position adjustment amount specifying a distance from a reference position in a main scanning direction of a laser beam to a write start position of laser beam to a photoconductor surface based on a generated scanning speed profile in a main scanning direction.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
November 9, 2021